UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7456



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARTIN CHAVEZ-VELAZQUEZ,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-325-A)


Submitted:   February 28, 2001             Decided:   April 2, 2001


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Martin Chavez-Velazquez, Appellant Pro Se. LeDora Knight, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     Martin Chavez-Velazquez appeals the district court’s orders

denying his motion for return of personal property pursuant to

Federal Rules of Criminal Procedure Rule 41(e) and denying recon-

sideration of that order.    We have reviewed the record and the

district court’s opinion and orders and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the dis-

trict court.   United States v. Chavez-Velazquez, No. CR-99-325-A

(E.D. Va. Sept. 15 and Oct. 12, 2000).   We conclude, however, that

in arguing ineffective assistance of counsel, Appellant was sup-

porting his Rule 41(e) motion—not attacking the validity of his

conviction or sentence pursuant to 28 U.S.C.A. § 2255 (West Supp.

2000).   Therefore, we modify the district court’s order to reflect

that Appellant’s motion is properly characterized as filed solely

pursuant to Fed. R. Crim. P. 41(e), not § 2255.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                  2